Case 1:18-cv-07312-LDH-SJB Document 40 Filed 02/08/19 Page 1 of 1 PagelD #: 1357

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

JOEL TAVERA, et al., )
Plaintiffs,
v. Civil Action No. 1:18-cv-07312-LDH-SJB
HSBC BANK, USA, N.A., et al.,
Defendants.
)
APPEARANCE OF COUNSEL

 

To: The Clerk of the Court and all parties of record:
I am admitted or otherwise authorized to practice in this Court, and I appear in this case as

counsel for Plaintiffs, Joel Tavera, et al.

Dated: February 8, 2019 Respectfully Submitted,

/s/ James Magazine
James L. Magazine

Florida Bar No. 847232

Law Offices of Lucas|Magazine
8606 Government Drive

New Port Richey, Florida 34654
Telephone: (727) 849-5353
Facsimile: (727) 845-7949
Email: jim@lucasmagazine.com
